OPINION

Justice SAYLOR.*
Appeal was allowed to consider whether sheriffs and their deputies have the authority independently to establish and conduct suspicionless roadside sobriety checkpoints.
I. Background
Section 6308(b) of the Vehicle Code, 75 Pa.C.S. § 6308(b), prescribes that a “police officer” engaged in a systematic program of checking vehicles or drivers may stop vehicles to secure information to enforce *1037the provisions of the title. Such provisions include the prohibition against driving under the influence of alcohol or controlled substances (“DUI”). See 75 Pa.C.S. § 3802.
In September 2007, sheriffs and deputies of the Forest and Warren County Sheriffs’ Departments (the “Sheriffs”) established a temporary sobriety checkpoint in Forest County.1 Appellee drove a vehicle into the checkpoint, was stopped, manifested signs of alcohol use, and underwent field sobriety and chemical testing. Based on the results, he was arrested and charged with DUI and other offenses.
Appellee challenged the authority of the Sheriffs to conduct suspicionless stops and sought suppression of all evidence obtained as a result of his detention. He invoked a line of this Court’s decisions holding that, absent specific statutory authorization, sheriffs are not “police” or “law enforcement” officers authorized to conduct independent investigations where no breach of the peace or felony has been committed in their presence. See, e.g., Commonwealth v. Dobbins, 594 Pa. 71, 934 A.2d 1170 (2007) (holding that sheriffs lacked the authority to conduct independent investigations under the Controlled Substance, Drug, Device and Cosmetic Act, 35 P.S. §§ 780-101-780-144); Kopko v. Miller, 586 Pa. 170, 892 A.2d 766 (2006) (holding that sheriffs are not authorized to conduct independent investigations under the authority of the Wiretapping and Electronic Surveillance Act, 18 Pa.C.S. §§ 5703-5728). More specifically, Appellee contended that the Sheriffs are not “police officers” for purposes of Section 6308(b) of the Vehicle Code. Thus, Appellee asserted, the stop was illegal, implicating the exclusionary rule.2
The Commonwealth countered that sheriffs’ authority to enforce the Vehicle Code was established in Commonwealth v. Leet, 537 Pa. 89, 641 A.2d 299 (1994) (holding that duly-trained sheriffs and their deputies have authority to make warrant-less arrests for motor vehicle violations committed in their presence). In particular, the Commonwealth stressed Leet’s reliance on the historical, common-law powers of sheriffs, as follows:
Unless the sheriffs common law power to make warrantless arrests for breaches of the peace committed in his presence has been abrogated, it is clear that a sheriff (and his deputies) may make arrests for motor vehicle violations which amount to breaches of the peace committed in their presence. Thus, we search the statute!, ie., the Vehicle Code,] for authority abrogating the common law power of the sheriff, rather than statutory authority for the sheriff to enforce the law — authority he has always possessed under common law. In other words, although the Superior Court searched in vain for a provision which grants the sheriff an enforcement power under the motor vehicle laws, it is *1038instead necessary to search for a statutory provision which removes the enforcement power of the sheriff (which pre-existed the statute). The latter search is equally vain; there is, in the motor vehicle code, no unequivocal abrogation of the sheriffs common law power to arrest. It is evident, moreover, that the power to arrest subsumes the power to stop, detain, and investigate a motorist who breaches the peace while operating a motor vehicle in the presence of the sheriff.
In short, it is not necessary to find a motor vehicle code provision granting to sheriffs the power to enforce the code— sheriffs have had the power and duty to enforce the laws since before the Magna Carta; rather, it would be necessary to find an unequivocal provision in the code abrogating the sheriffs power in order to conclude that the sheriff may not enforce the code.
Id. at 96, 641 A.2d at 303 (emphasis added; footnote omitted). The Commonwealth highlighted that there simply is no provision in the Vehicle Code abrogating a duly-trained sheriffs’ power to enforce its prescriptions using sobriety checkpoints. Furthermore, the Commonwealth observed, in Penn. DOT v. Kline, 559 Pa. 646, 741 A.2d 1281 (1999), this Court relied on Leet in condoning the use of a checkpoint by sheriffs and their deputies. See id. at 655, 741 A.2d at 1286 (holding that a deputy sheriff was authorized to enforce the Vehicle Code, through implementation of its implied consent provision, at a sobriety checkpoint).
The common pleas court agreed with Appellee’s position and awarded suppression. See Commonwealth v. Marconi, No. 95 of 2007, slip op. (C.P. Forest Apr. 29, 2009). In its reasoning, the court applied the line of decisions reinforcing the limits of sheriffs’ common-law powers and holding that express statutory authority is necessary to support an independent exercise of investigative powers by sheriffs. See id., slip op. at 2-3 (citing Dobbins, 594 Pa. at 71, 934 A.2d at 1170, and Kopko, 586 Pa. at 170, 892 A.2d at 766). While, in relation to the Vehicle Code, the common pleas court recognized that such limitation manifests some disharmony with the broader language employed by the Court in Leet and Kline, the court responded with the observation that “Kline was decided before the Supreme Court’s decisions in Dobbins and Kopko and did not have the benefit of these later holdings.” Marconi, No. 95 of 2007, slip op. at 3 (explaining that, in the more current opinions, “the Supreme Court’s focus has turned to the investigative powers normally reserved for police officers and not sheriffs”).
The common pleas court found this distinction between investigation and arrest to be of particular significance in the arena of sobriety checkpoints, since suspicionless stops implicate sensitive constitutional rights. The court explained:
“DUI roadblocks are an exception to a citizen’s Fourth Amendment right to protection from unreasonable search and seizures and an exception to the protections afforded the citizens under Article I, Section [8] of the Pennsylvania Constitution” and found in the requirements of Comm[onwealth] v. Blouse [531 Pa. 167], 611 A.2d 1177 (Pa.1992) and Comm [onwealth] v. Tarbert [517 Pa. 277], 535 A.2d 1035 (Pa.1987). A DUI roadblock is inherently investigatory in nature. At a DUI roadblock a citizen is stopped, seized, and investigated as to whether or not he has been drinking. It is only after the end of the investigation that the citizen is allowed to continue or an arrest is made. This situation is quite different from a sheriffs witnessing a driver operating a vehicle while intoxi*1039cated and pulling him over for that reason because at a DUI roadblock there is no determination of a driver[’]s sobriety until after the driver’s rights have been abrogated and he has been investigated by officers.
Marconi, No. 95 of 2007, slip op. at 4 (quoting Commonwealth v. Culp, No. 67 of 2006, slip op. at 4 (C.P. Forest Oct. 9, 2008)).
Finally, the common pleas court acknowledged that the Vehicle Code contains a broad definition of “police officer” as a “natural person authorized by law to make arrests for violations of law.” 75 Pa.C.S. § 102. Nevertheless, the court observed that this Court’s recent decisions reflect that, “when dealing with investigatory powers authorized by statute that intrude upon fundamental constitutional rights, the statute must be strictly construed.” Marconi, No. 95 of 2007, slip op. at 4 (citing Dobbins, 594 Pa. at 85-87, 934 A.2d at 1179-80).
On the Commonwealth’s appeal, the Superior Court affirmed based on reasoning similar to that of the common pleas court. See Commonwealth v. Marconi, 996 A.2d 1070, 1075 (Pa.Super.2010) (“[W]e decline to find that the common law authority of sheriffs includes the power to conduct an investigation in the form of a DUI roadblock when such conduct implicates serious constitutional rights of the citizens of this Commonwealth.”). Responding to the Commonwealth’s reliance on Kline, the Superior Court distinguished the decision as addressing sheriffs’ powers of arresi, as opposed to the authority to conduct and operate checkpoints or suspicionless stops. See id. at 1072 n. 2. We allowed appeal to undertake plenary review of the correctness of the common pleas and intermediate courts’ legal rulings.
Presently, the Commonwealth recognizes the inherent limitations on sheriffs’ powers in settings other than the Vehicle Code. Nevertheless, it maintains that Leet and Kline establish that duly-trained sheriffs and their deputies are “police officers” for purposes of Vehicle Code enforcement. See, e.g., Brief for Appellant at 11. The Commonwealth criticizes the Superior Court for distinguishing Kline, since, in the Commonwealth’s view, the authority to conduct the sobriety checkpoint and the power of arrest were inextricably intertwined in Kline, as the Commonwealth asserts they also are in the present case. See id. at 16 (asserting that the Kline Court “did not just speak in terms of only one aspect of enforcement — i.e., arrest— but more collectively about the activity in general”). The Commonwealth also faults the common pleas and intermediate courts for looking to the Vehicle Code for express authority for sheriffs to establish and conduct sobriety checkpoints. In this respect, the Commonwealth points to Leet’s instruction that the opposite approach— looking to whether the Code abrogates the enforcement authority of sheriffs — is the appropriate one. See Leet, 537 Pa. at 96, 641 A.2d at 303.
II. Discussion
As reflected above, binding majority decisions of this Court confirm the general understanding that express statutory authorization is required for independent investigations by sheriffs and/or their deputies implicating constitutionally-protected interests of the citizenry. See Dobbins, 594 Pa. at 87-89, 934 A.2d at 1180-81; Kopko, 586 Pa. at 190-91, 892 A.2d at 778-79.3 Suspicionless stops, such as those *1040occurring at sobriety checkpoints, are plainly investigatory in nature and just as clearly implicate citizens’ constitutional interests. See, e.g., Commonwealth v. Blouse, 531 Pa. 167, 611 A.2d 1177 (1992) (adopting a set of guidelines to square roadside checkpoints with constitutional protections against unreasonable seizures). Accordingly, in the absence of express statutory authorization, a straightforward application of the general rule precludes sheriffs and their deputies from independently establishing and conducting sobriety checkpoints.
The Commonwealth, however, counters that the required express legislative authorization already has been found by this Court, in its Leet and Kline decisions, within the Vehicle Code’s definition of “police officer” as a “natural person authorized by law to make arrests for violations of law.” 75 Pa.C.S. § 102. The argument goes that, because sheriffs have common-law arrest powers, they fall squarely within this definition.
In point of fact, the seminal decision, Leet, never framed or addressed the authority question on such terms. Rather, the Leet Court rejected the intermediate court’s resolution of the authority question as a matter of statutory interpretation, and, instead, treated that court’s central determination that the Vehicle Code’s “designation [of ‘police officer’] ... does not include the sheriff or his deputies” as an irrelevancy. Leet, 537 Pa. at 92-97, 641 A.2d at 301-03. Leet focused entirely on sheriffs’ common-law powers — more specifically the authority to arrest for in-presence breaches of the peace — and concluded that the only relevant statutory consideration was whether any express negation of that authority was to be found in the Vehicle Code. See id. at 96, 641 A.2d at 303.
Kline, on the other hand, did initially frame the question presented as involving the Vehicle Code definition of “police officer.” See Kline, 559 Pa. at 648, 741 A.2d at 1281. Nevertheless, the dispositive issue in Kline centered upon a collateral concern pertaining to the extent of a deputy sheriffs training. See id. at 651-55, 741 A.2d at 1283-86. In terms of the underlying authority issue, the Kline Court never addressed or answered the definitional question which it framed. Rather, the relevant passages in the dispositional section of the opinion merely restate Leet’s analysis and conclusion that sheriffs have the authority to enforce the Vehicle Code by virtue of their historical function as peace officers. See id. at 650-51, 741 A.2d at 1283.
Indeed, this Court has previously highlighted this point, i.e., that neither Leet nor Kline credited the argument that sheriffs are “police officers” under the Vehicle Code definition. See, e.g., Kopko, 586 Pa. at 183, 892 A.2d at 774 (explaining that, “although the Court in Leet and Kline recognized the common law authority of deputy sheriffs to make arrests, it did not discover any legislative authority empowering them to act as police officers ” (quoting Kopko v. Miller, 842 A.2d 1028, 1039 (2004) (emphasis added))). Instead, Leet and its progeny reflect “only that [s]heriffs are authorized to issue summonses for summary offenses and to make sight arrests for Vehicle Code violations involving breaches of the peace committed in their presence.” Kopko, 586 Pa. at 184, 892 A.2d at 774 (emphasis added); see also Dobbins, 594 Pa. at 87-88, 934 A.2d at 1180 (“Faced[, in Kopko,] with sheriffs’ *1041assertion of much more investigative authority than this Court previously had faced, we clarified that Leet acknowledged nothing more than sheriffs’ circumscribed authority to arrest for breaches of the peace and felonies committed in their presence, power ‘no different from that of a private citizen.’ ”) (citation omitted; emphasis in original).4
Moving from the case law to the actual terms of the Vehicle Code’s definition of “police officer,” we acknowledge that, facially, the provision applies broadly to anyone with a power of arrest. See 75 Pa.C.S. § 102. Under the Statutory Construction Act, however, we presume that the General Assembly did not intend unreasonable results. See 1 Pa.C.S. § 1922. In this circumstance, a literal reading of the Vehicle Code’s definition of “police officer” would invest enforcement authority in all citizens, in light of their common-law arrest power. See generally Commonwealth v. Chermansky, 430 Pa. 170, 173, 242 A.2d 237, 239—40 (1968) (referencing the citizens’ authority to arrest). It is manifest, however, that the Legislature did not intend to denominate the citizenry at large as “police officers” or confer vehicle-related enforcement authority upon it. Thus, we find that the Legislature’s definitional reference to the authorization “by law to make arrests for violations of law,” 75 Pa.C.S. § 102, refers to some form of legal authorization beyond a mere common-law power shared among Pennsylvania citizens. Since such shared power represents the extent of sheriffs’ arrest authority as determined by prevailing precedent (and in the absence of specific expansion by the Legislature), we conclude that sheriffs and their deputies are not “police officers” under the Vehicle Code.
This conclusion does not alter the prevailing regime under Leet. Despite that the decision is not a fully-reasoned one,5 we *1042have accepted, and continue to accept, that duly-trained sheriffs may enforce provisions of the Vehicle Code to the limits of their common-law peacekeeping authority, as articulated in Leet. In this regard, Leet effectively superimposed those powers onto the Vehicle Code, while judicially inserting a training requirement into the statute, see Leet, 537 Pa. at 96-97, 641 A.2d at 303 (“It is certainly within the proper functioning of government and in keeping with the realities of the modern world to require adequate training of those who enforce the law with firearms.”), apparently to ameliorate undesirable ramifications of its holding which otherwise would have ensued. The decision has remained in full force and effect for the better part of twenty years, during which period the Legislature has been free to modify it (consistent with constitutional norms). Thus, sheriffs’ common-law peacekeeping powers as articulated in Leet have been, and remain, integrated into the Vehicle Code’s framework.6
Accordingly, Leet and its progeny support the Commonwealth’s position that sheriffs may independently establish and conduct sobriety checkpoints only to the extent that it may be shown that such checkpoints were subsumed within sheriffs’ common-law peacekeeping powers, as conceived in Leet.7
*1043According to the Commonwealth, Kline confirms that such powers subsume sheriffs’ authority to independently establish and operate sobriety checkpoints, since in that case this Court approved the actions of a deputy sheriff taken at a checkpoint. For a number of reasons, however, Kline is not dispositive. First, in Kline, the sheriffs department at issue was assisted by five area municipal police departments in the operation of the sobriety checkpoint, see Kline, 559 Pa. at 648, 741 A.2d at 1281, thus substantially clouding the “independence” issue. Moreover, since, as stated, the decision was focused on a collateral training question, the opinion provides no developed reasoning which would support the notion that sheriffs have the authority to independently establish and conduct sobriety checkpoints. Presumably, the dearth of discussion of the authority issue vis-a-vis checkpoints is on account of the framing of the litigants’ contentions, as no challenge on the overarching authority question appears to have been asserted. In light of the absence of a relevant focus, we decline to read Kline as transforming traditional, common-law peacekeeping powers into authority to conduct suspicion-less stops. See supra note 4.
Furthermore, we differ with the Commonwealth’s position that a power to arrest at a sobriety checkpoint and the authority to independently establish and conduct the checkpoint in the first instance are inextricably intertwined. In point of fact, if the Sheriffs lacked the latter authority pertaining to the checkpoint at which Appellee was stopped without particularized suspicion and tested for effects of alcohol intoxication, there could have been no valid ensuing arrest. Cf. Dobbins, 594 Pa. at 89, 934 A.2d at 1181 (directing suppression of all evidence discovered through an investigation by sheriffs’ deputies which exceeded the bounds of them authority). Thus, the authority to independently establish and conduct the checkpoint is a threshold issue to be considered on its own terms relative to the suppression issue.
In terms of such independent authority, we conclude essentially where we began. Again, suspicionless stops are not made based on an in-presence breach of the peace or commission of a felony; rather, they are inherently investigatory. Cf. Commonwealth v. Dobbins, 880 A.2d 690, 696 (Pa.Super.2005) (Del Sole, P.J., dissenting) (“In this case, the sheriffs were conducting an investigation, thus looking for a breach of the peace, not witnessing one.”). Since Leet, majority decisions of this Court have repeatedly confined sheriffs’ non-statutory arrest powers to those for in-presence breaches of the peace or felonies. See Dobbins, 594 Pa. at 87-89, 934 A.2d at 1180-81; Kopko, 586 Pa. at 183, 892 A.2d at 774. Accordingly, the Leet rationale — which defines sheriffs’ common-law arrest powers for present purposes — in no way authorizes the independent establishment and conduct of sus-picionless roadside checkpoints by sheriffs or sheriffs’ deputies. As amply related by the common pleas and intermediate courts, suspicionless stops represent a peculiar— and highly regulated — exercise of police powers, which are particularly broad in matters pertaining to highway safety. See Commonwealth v. Mikulan, 504 Pa. 244, 247, 470 A.2d 1339, 1340-41 (1983).
The members of this Court maintain great respect and express gratitude for sheriffs and their deputies in the performance of indispensable public services within their realm. We reiterate, however, that they are not police officers — nor are they invested with general police powers beyond the authority to arrest for in-presence breaches of the peace and felo*1044nies — in the absence of express legislative designation.
We hold that the Sheriffs did not have the authority to independently establish and conduct the suspicionless sobriety checkpoint at which Appellee was arrested.8
The order of the Superior Court is affirmed.
Justice ORIE MELVIN did not participate in the decision of this case.
Chief Justice CASTILLE, Justices BAER and TODD join the opinion.
Justice EAKIN files a concurring opinion.
Justice McCAFFERY files a dissenting opinion.

 This matter was reassigned to this author.


. While the Sheriffs were assisted by other county personnel, the identity and authority of such personnel is not relevant to the issue before this Court.


. See generally Weeks v. United States, 232 U.S. 383, 398, 34 S.Ct. 341, 346, 58 L.Ed. 652 (1914) (implementing the exclusionary rule precluding the federal courts from admitting evidence procured in violation of an accused’s Fourth Amendment rights); Mapp v. Ohio, 367 U.S. 643, 655, 81 S.Ct. 1684, 1691, 6 L.Ed.2d 1081 (1961) (holding that, per the Fourteenth Amendment, "all evidence obtained by searches and seizures in violation of the Constitution is, by that same authority, inadmissible in a state court”); Commonwealth v. Gordon, 546 Pa. 65, 71, 683 A.2d 253, 256 (1996) (explaining that the exclusionary rule also operates to enforce rights under Article I, Section 8 of the Pennsylvania Constitution).


. In Dobbins and Kopko, this Court reviewed the truncated passages of foundational statutory authority addressing sheriffs' powers, explaining that the General Assembly has limited powers and duties of sheriffs to those "authorized or imposed upon them by stat*1040ute,” 13 P.S. § 40, and that their primary duties are to "serve process and execute orders directed ... pursuant to the law,” 42 Pa.C.S. § 2921. See, e.g., Dobbins, 594 Pa. at 84-85, 934 A.2d at 1178.


. Courts remain wary of the sort of expansive reading of a judicial decision advocated by the Commonwealth here. See generally Schering-Plough Healthcare Prods., Inc. v. Schwarz Pharma, Inc., 586 F.3d 500, 512 (7th Cir.2009) (explaining that "uncritical generalization is a path to error” and that "[o]ne form of uncritical generalization ... is reading general language literally”); Oliver v. City of Pittsburgh, 608 Pa. 386, 394-95, 11 A.3d 960, 965-66 (2011) (discussing the phenomenon of loose language in judicial opinions, which is not to be substituted for focused analysis, particularly pertaining to matters outside the scope of an opinion). The subsequent decisions of this Court clarifying the scope of the Leet and Kline holdings are consistent with such concerns.


. One of the more substantial omissions in Leet is the failure to consider that, for most Vehicle Code violations witnessed by an officer, the statute specifically authorizes only members of the Pennsylvania State Police to effectuate warrantless arrests of residents. See 75 Pa.C.S. § 6304(a). The general rule prevailing for other police officers is that they are specifically authorized to arrest only nonresidents for in-presence violations. See id. § 6304(b). These noted powers are "in addition to any other powers of arrest conferred by law,” 75 Pa.C.S. § 6304(c), for example, arrests for DUI authorized per 75 Pa.C.S. § 3811. Nevertheless, these provisions suggest at the very least that the General Assembly may have desired to cabin warrantless arrest authority for less serious infractions, in favor of the issuance of citations, as is reflected in the prevailing Pennsylvania deci-sional law. See Commonwealth v. Glassman, 359 Pa.Super. 230, 234, 518 A.2d 865, 867 (1986) (holding that, under 75 Pa.C.S. § 6304(b), a police officer lacked authority to effectuate a warrantless arrest of a resident for certain Vehicle Code violations). The General Assembly’s apparent restraint in this regard affords citizens a modicum of protection against a disproportionate encounter with the criminal justice system which might otherwise be allowable under the Fourth Amendment. See, e.g., Atwater v. City of Lago Vista, 532 U.S. 318, 121 S.Ct. 1536, 149 L.Ed.2d 549 (2001) (holding that a warrant-less arrest for seatbelt violations and failure to carry license and insurance documents — in *1042which a mother was arrested and handcuffed before her three-and-five-year-old children, taken into police custody, and jailed — did not violate the Fourth Amendment’s restraint on unreasonable seizures). At the very least, Leet should have considered the consequences of overlaying common-law arrest powers for one category of peace officers, cabined only by an undefined breach-of-the-peace litmus to determine arrest authority, over such a more refined statutory scheme.
Leet also intermixes a historical account of early English sheriffs as officials having essentially plenaiy law enforcement powers with later limitations on the function of American sheriffs, while offering little account for the derivation of these differences or developmental and historical nuances associated with the evolving role of peace officers. See, e.g., Leet, 537 Pa. at 95, 641 A.2d at 303 (summing up the Court’s historical account with the comment that, ”[t]o make the point, how few children would question that the infamous Sheriff of Nottingham had at least the authority to arrest Robin Hood”). Moreover, Leet’s loose incorporation of undefined peacekeeping powers as the rational litmus for determining sheriffs’ current authority under the Vehicle Code has yielded substantial uncertainties in the jurisprudence. See, e.g., Kopko, 586 Pa. at 190, 892 A.2d at 778 ("[Ojur courts have not mapped out definitive boundaries to define the extent of the residual common law authority of Sheriffs regarding criminal investigation and arrest.”). See generally Atwater, 532 U.S. at 327 n. 2, 121 S.Ct. at 1543 n. 2 (explaining that the term “breach of the peace,” in terms of the role of peacekeeping officials, is loosely defined and heavily context laden).


. It has been suggested, in the Vehicle Code context, that all criminal violations represent breaches of the peace, and, therefore, there is no need to distinguish between sheriffs’ peacekeeping powers and Code enforcement activities. See, e.g., Leet, 401 Pa.Super. 490, 513, 585 A.2d 1033, 1045 (1991) (Cirillo, J„ dissenting). This sort of oversimplification, however, does not provide the necessary grounding for a reasoned judicial opinion. First, Vehicle Code enforcement entails more than just arrests for criminal violations, as exemplified by the present case concerning the establishment of checkpoints to conduct suspicionless stops. Second, there are Vehicle Code violations constituting summary offenses which do not readily comport with the conception of a breach of the peace, for example, the failure to employ a seat belt. See 75 Pa.C.S. § 4581(b); cf. Atwater, 532 U.S. at 327 n. 2, 121 S.Ct. at 1543 n. 2 (assuming, albeit without definitively deciding, that a seatbelt violation is not a per se breach of the peace).


. We have acknowledged that Leet could have been a better developed opinion, see supra note 5; however, there is a salutary aspect in that some of the deficiencies are offsetting in relation to others.


. Here, as in Dobbins:
Nothing in this Opinion ... should be construed to limit sheriffs’ well-documented and salutary role in support of those law enforcement agencies so authorized [to conduct law enforcement investigations], nor should our ruling be read to suggest that the General Assembly lacks authority to grant broader investigatory power to sheriffs in this or other contexts. Those questions simply are not before us.
Dobbins, 594 Pa. at 89 n. 21, 934 A.2d at 1181 n. 21.
Additionally, our opinion here does not address the circumstances of sheriffs or deputies who may be accorded general police powers or denominated "police officers” by the General Assembly, as is the situation in counties of the second class. See generally Allegheny Cnty. Deputy Sheriff's Ass'n v. PLRB, — Pa. -, -, 41 A.3d 839, 841, 845 (2012).